DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the recitation “at least one other power generator type” is indefinite because it is unclear of what is meant by “generator type”. It is unclear if the recitation is meant to mean any other generator or different generator configurations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120061960 A1 to Yasugi et al. 
Regarding claim 1, Yasugi et al. discloses a method comprising:
generating power (Fig. 2: 18) with a wind turbine (15); and 
upon determining that: (i) the power generated by the wind turbine can be increased; and (ii) if the energy storage system is capable of taking a charge [0051]: 
increasing the power generated by the wind turbine above a rated power of the wind turbine; and using the additional power generated by the power increase to charge the energy storage system [0062-0063].
Regarding claim 2, Yasugi et al. discloses the energy storage system comprises at least one energy storage component, wherein the at least one energy storage component comprises any one from a group consisting of a battery [0033], a capacitor, or a super capacitor.
Regarding claim 3, Yasugi et al. discloses increasing the power generated comprises creating a power boost [0062].
Regarding claim 4, Yasugi et al. discloses increasing the power generated comprises creating two or more power boosts, wherein the power generated by the 
Regarding claim 5, Yasugi et al. discloses there is a predetermined minimum time period between each power boost [0070].
Regarding claim 6, Yasugi et al. discloses the or each power boost has a predetermined maximum duration (Fig. 5).
Regarding claim 7, Yasugi et al. discloses the magnitude of the power increase is a factor of the rated power [0048].
Regarding claim 8, Yasugi et al. discloses determining that the energy storage system is capable of taking a charge comprises establishing a state of charge [0051] or operating temperature of the energy storage system
Regarding claim 9, Yasugi et al. discloses determining that turbine power production can be increased comprises establishing whether the operating conditions of a convertor of the wind turbine are conducive to the creation of a power increase [0059].
Regarding claim 10, Yasugi et al. discloses establishing the operating conditions of the convertor comprises establishing an operating temperature or voltage [0059] of the convertor.
Regarding claim 11, Yasugi et al. discloses determining that turbine power production can be increased comprises establishing whether the prevalent wind conditions are conducive to the creation of a power increase [0051].
Regarding claim 12
Regarding claim 13, Yasugi et al. discloses determining that turbine power production can be increased comprises determining that the operating speed of a generator or rotor, or a derived signal thereof, of the wind turbine is above a predetermined minimum [0038-0039].
Regarding claim 14, Yasugi et al. discloses a non-zero control signal is generated when the operating speed of the generator or rotor, or a derived signal thereof, is above the predetermined minimum, wherein the method further comprises suggesting a power increase each time the control signal changes from a zero to a non-zero state [0042 and 0044].
Regarding claim 15, Yasugi et al. discloses establishing if turbine power production can be increased comprises sensing a vibration condition of the wind turbine and determining if the vibration condition is conducive to the to the creation of a power increase [0067].
Regarding claim 16
Regarding claim 17, Yasugi et al. discloses a plurality of wind turbines (Fig. 3: 10) are used to charge the energy storage system.
Regarding claim 18, Yasugi et al. discloses at least one other power generator type (Fig. 3: two generator 10) is used to charge the energy storage system.
Regarding claim 19, Yasugi et al. discloses the master controller requests a power increase from one or more of the wind turbines (Fig. 3: 10) in accordance with a control methodology which aims to provide a steady a charging power level to the energy storage system [0067].
Regarding claim 20, Yasugi et al. discloses the master controller requests a power increase from one or more of the wind turbines (Fig. 3: 10) in accordance with a control methodology which aims to provide one or more power increases prior to a predicted deterioration in wind conditions conducive to the creation of a power increase (Fig. 5; [0051]).
Regarding claim 21, Yasugi et al. discloses maintaining the power increase until the energy storage system is substantially charged [0068].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832